Citation Nr: 0735664	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-41 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which granted service connection 
for PTSD and assigned that disability an initial disability 
rating of 50 percent.  The veteran appealed from that 
decision as to the assigned initial rating.

In December 2006 the Board remanded the case to the RO for 
further development. 

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2007).  


FINDING OF FACT

The record demonstrates that the veteran's PTSD has been 
manifested by symptoms such as depression and severe anxiety; 
chronic sleep disturbances including nightmares and multiple 
awakenings at night; and memory difficulties; and is not 
productive of occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood. 

 
CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R . §§ 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in June 
2004 and January 2007.  In those letters the RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claim on appeal for a higher initial 
disability rating.  VA has also informed the veteran of the 
division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119- 
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements made.  
Also, the claim was subsequently readjudicated and the 
veteran was provided a supplemental statement of the case in 
July 2007.  Under these circumstances, the Board determines 
that the notification requirements of the VCAA have been 
satisfied. Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for a higher initial rating, the Board finds that the veteran 
is not prejudiced by a decision at this time.  Any question 
of appropriate notice pursuant to Dingess will be addressed 
by the RO regarding the benefit granted here. 

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records, including the report of VA 
examination, and statements made in support of the veteran's 
claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The Board notes that this appeal results from the granting of 
service connection with an assignment of an initial rating 
for the veteran's PTSD, major depressive disorder.  
Therefore, consideration will be given to "staged ratings" 
from the time that service connection was made effective; 
that is, different percentage ratings for different periods 
of time may be assigned in this case.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's PTSD, major depressive disorder, is assigned a 
disability rating of 50 percent under Diagnostic Code 9411.  
According to Diagnostic Code 9411, a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2007).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under the general rating formula, a 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2007).

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows a Global Assessment of Functioning 
(GAF) score has been assigned after the filing of the 
veteran's claim for an increase.  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  However, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Under DSM-IV, a GAF score from 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  
  
The medical evidence material to this appeal is summarized 
below.  The claims file does not contain any record showing 
complaint, treatment, findings or diagnosis of PTSD or any 
other psychiatric condition prior to his initial claim, 
received at the RO in May 2004.    
 
The first evidence of record addressing the disability 
picture of the veteran's service-connected PTSD is contained 
in the report of a July 2004 VA examination for PTSD.  That 
report shows that the veteran reported that several years 
after service he started a dry cleaning business with a 
friend and he had that business for 50 years until he sold it 
about seven years ago.  Since then, he had worked part time 
as a security guard during the day.  He currently lived with 
his wife with whom he had been married since 1956.  He was 
recently having some difficulties with his wife.  He now 
spends four days a week living away from her and close to his 
job, coming home on weekends.  He spends most of his social 
activities with his family and his primary leisure activity 
is rowing his boat.  He denied any history of drugs or 
drinking.  He had an unrelated seizure disorder for which he 
was taking medication with results of no seizures in the last 
year.  He has three daughters who have graduated from 
college.  Two live nearby and he visits them and his 
grandchildren regularly.

On mental status examination, the veteran was pleasant and 
cooperative, and showed no evidence of a thought disorder or 
communication disorder.  He denied having any delusions, 
hallucinations, ideas of reference, suicidality, 
homicidality, or panic attacks.  His eye contact was somewhat 
reduced but his interaction and behavior was appropriate.  He 
was able to maintain his activities of daily living, and was 
oriented in all spheres.  He was able to manage his own 
affairs and stated that his memory is very good, although 
recently he was having some trouble remembering names.  His 
rate and flow of speech were within normal limits.  He 
endorsed having periods of depression and that approximately 
a year ago he became somewhat depressed for unknown reasons.  
In the last year he had had increasing sleep disturbance, 
awakening several times during the night.  

After examination, the report contains the following 
assessment of the PTSD pertinent to the current claim.  The 
veteran continues to occasionally have dreams of war related 
incidents.  His wife states that the veteran talks in his 
sleep.  He has hyper-reaction to unexpected loud noises, but 
denies difficulty with airplane noises or fireworks.  He 
watches the History Channel, especially shows about the war 
in the Pacific.  He does not watch news about Iraq because he 
feels bad about the soldiers and Iraqis that are being 
killed.  

After examination, the report contains an Axis I diagnosis of 
PTSD, chronic and mild degree; and recent sleep disorder, 
possibly related to PTSD but etiology unclear.  The report 
contains a GAF score of 48.  The examiner summarized that the 
veteran has had moderate to mild symptoms of PTSD since 
coming back from the service; and that he recently developed 
a sleep disturbance, which may be related to stress symptoms, 
although this is not clear.    

VA treatment records dated from April to August 2005 show 
treatment for PTSD symptoms.  When seen initially in April 
2005, the veteran was seen seeking medication for sleep 
difficulties and depression.  He reported symptoms of 
depression for one to two months; sadness; anhedonia; and 
decreased energy and concentration.  The veteran denied 
having suicidal or homicidal ideation, or changes in 
appetitive.  He reported no history of suicide attempts.  He 
reported having increased memory difficulties.  On mental 
status examination, the veteran was alert times three, his 
concentration was poor, and his speech was normal.  His 
thinking was somewhat concrete; abstraction was poor on 
similarities, and fair on proverbs.  His fund of information 
was poor.  He denied having any paranoid ideation or panic 
attacks.  

Subsequent VA treatment records between later in April 2005 
and August 2005 show assessments including severe anxiety 
symptoms with GAF scores of 44 and 45 in April and May 2005, 
respectively; and moderate to severe anxiety symptoms with a 
GAF score of 47 in June and August 2005.  

In sum, the veteran started and ran a dry cleaning business 
for 50 years before selling the business, and has worked 
part-time since then as a security guard.  He lives with his 
wife whom he married in 1956, and stays away during the week 
to be close to his current job.  The veteran's core PTSD 
symptoms include mood disturbances such as depression, 
anxiety, and sleep disturbances including nightmares.  He 
also is easily startled by unexpected loud noises.  His main 
social interaction appears to be with his family, including 
children and grandchildren with whom he visits regularly.    

After reviewing the record, the Board finds that the 
veteran's disability does not more closely approximate a 70 
percent rating than a 50 percent rating under Diagnostic Code 
9411.  The medical evidence reflects that the veteran has not 
demonstrated criteria required under Diagnostic Code 9411 for 
a 70 percent disability rating.  The evidence has not 
demonstrated any suicidal ideation or obsessional rituals 
that interfere with routine activities.  Nor is speech shown 
to be intermittently illogical, obscure or irrelevant.  
Recent VA examination in 2004 showed that the rate and flow 
of speech were within normal limits; and speech was found to 
be normal in April 2005.  

Although there is evidence of anxiety and depression, there 
is no evidence of near-continuous panic, or anxiety and 
depression to an extent that affects the ability to function 
independently, appropriately and effectively.  He has denied 
having any panic attacks, and the VA examiner in July 2004 
has characterized the veteran's PTSD symptoms as moderate to 
mild.  At the July 2004 VA examination the examiner found 
that the veteran was able to maintain his activities of daily 
living.
 
There is no evidence that the veteran is without full spatial 
orientation, or that his personal appearance and hygiene is 
inappropriate. The veteran has not been shown to have an 
inability to establish and maintain effective relationships, 
as he has remained married for many years and has maintained 
effective relationships with his family.  There is no 
evidence that he has difficulty with relationships with 
others as well.  He was able to work with a partner in his 
business for 50 years, and there is no evidence of any 
difficulty with his current part-time job as a security 
guard.  The veteran has not reported instances of impaired 
impulse control or overreactions. 

Therefore, the Board determines that the veteran's disability 
is not characterized by such symptoms so as to warrant a 70 
percent disability rating under Diagnostic Code 9411.

Also, generally, the medical evidence does not show that the 
veteran has difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or is unable to 
establish and maintain effective relationships.  Again, he 
was apparently able to maintain an ongoing business in 
partnership with another person for 50 years-with all the 
inherent stressful circumstances implied by that activity-
and to maintain a part-time position as a security guard for 
at least seven years with no apparent problems due to 
stressful circumstances or ineffectual relationships.  Again, 
he also is shown to have an effective relationship with his 
family.  Only recently has he had problems with symptoms of 
depression, anxiety and sleep difficulties; and there is no 
indication that these symptoms have affected his ability to 
work or maintain effective relationships.  

The Board therefore finds that although the veteran has 
reported some difficulties as discussed, considering the 
absence of other relevant symptomatology, he has not 
demonstrated such criteria that a 70 percent disability 
rating is warranted under Diagnostic Code 9411.

Finally, the Board acknowledges that the GAF scores assigned 
to the veteran's psychiatric disability picture have ranged 
from 44 to 48, and most recently 47 in August 2005.  GAF 
scores are a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing DSM-IV, p. 32].  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].  

The veteran's GAF scores thus reflect serious symptoms, or 
serious impairment in social, occupational, or school 
functioning.  However, the veteran has never been noted to 
have symptoms such as suicidal ideation, severe obsessional 
rituals, or frequent shoplifting.  The record reflects that 
he owned and apparently successfully operated a business for 
50 years, and after selling that business, continues to work 
part-time without any noteworthy employment problems.  Even 
considering his GAF scores, the record does not reflect that 
the veteran's PTSD is productive of symptoms that meet the 
criteria of a 70 percent rating under Diagnostic Code 9411.  

Also note that even though the July 2004 VA examiner assigned 
a GAF score of 48-at the upper end of the range defined as 
constituting serious symptoms or impairment-that examiner 
concluded with a summary opinion that the veteran's PTSD 
symptoms were moderate to mild since service, although he had 
recently developed a sleep disturbance which may be related 
to the PTSD.  Also note that a finding that symptoms are 
serious can be consistent with the criteria found under 
Diagnostic Code 9411 for a disability rating of 50 percent, 
the current rating assigned.

Accordingly, an initial disability rating in excess of 50 
percent for PTSD is not warranted in this case.  

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


